Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 25, 2016.




                                          In The

                          Fourteenth Court of Appeals

                                    NO. 14-16-00246-CR


                                HECTOR A. CANTU, Appellant
                                            V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 338th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 1450243


                      MEMORANDUM                     OPINION

      Appellant Hector A. Cantu has signed and filed a written request to withdraw his
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court to issue
the mandate of the court immediately.
                                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish – Tex. R. App. P. 47.2(b)